Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is the broadest independent claim. Claim 1 recites an implantable vagus nerve stimulation system. The closest prior art of record is Ben-David in view of Sharma in view of Adjouadi in view of Slovut. Ben-David in view of Sharma in view of Adjouadi in view of Slovut discloses the invention substantially as claimed as outlined in the previous office action mailed on 5/18/2022 which includes a processor configured to perform a real-time heart rate variability analysis with the ECG data. However, while Ben-David in view of Sharma in view of Adjouadi in view of Slovut discloses a processor configured to perform a real-time heart rate variability analysis with the ECG data, Ben-David in view of Sharma in view of Adjouadi in view of Slovut fails to disclose this processor configured to perform a real-time heart rate variability analysis with the ECG data as including “determining a distance between the centroids of the stimulation period plot and the baseline period plot”. Furthermore, nothing in the prior art when viewed with Ben-David in view of Sharma in view of Adjouadi in view of Slovut obviates this deficiency. It is important to note, that the allowable concept here is not solely this missing limitation, but rather this missing limitation in combination with the rest of the claimed processor configured to perform a real-time heart rate variability analysis with the ECG data. The combination of limitations that discloses how the processor performs this real-time heart rate variability analysis with the ECG data is the defining feature of the claimed invention. Therefore, the combination of claimed limitations is neither anticipated nor obviated in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792